DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 25, 2022 has been entered. 
Withdrawn Rejections/Objections
The objection to claim 2 for minor informalities. 
The rejection of claim(s) 1 and 3-9 under 35 U.S.C. 112(b). 	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over West et al (previously cited; US 2006/0065310) (hereinafter “West”) in view of Jiang et al (previously cited; US 2011/0151552) (hereinafter “Jiang”), Gaugler et al (previously cited; US 6,432,698; hereinafter “Gaugler”) and Prabhakarpandian et al. (previously cited US 2015/0299631) (hereinafter “Prabhakarpandian”). 
Regarding claim 1, West discloses a disposable cell culture bag (container assembly 10 of West is made of disposable materials and thus considered to be disposable), comprising:  	a body having a sealed space for accommodating a medium (FIG. 1: container assembly 10; ¶¶ [0030] and [0046]), and made of a flexible resin film usable for disposable products (flexible film that can be used for disposable products; ¶¶ [0031] and [0033]); and   	one or more tubing lines extending from an inside to an outside of the body (FIG. 3: dip tube 74);  	wherein the body is formed from:  	a bottom-side integrated part (FIG. 2: the container assembly is formed of at least four sheets  (32-35) seamed together; and each of the sheets (32-35) includes a bottom portion (FIG. 2: end portion 46) that can be seamed together to form the bottom-side integrated part (28); ¶ [0038]) provided by extending one or more side surfaces from a bottom surface of the body to be spread in a radial shape (the bottom portion (FIG. 2: end portion 46) of each sheet are seamed together to form the bottom-side integrated part (28); thus, prior to seaming adjacent central portions (38) of the sheets (32-35) together, the central portions that are connected to the bottom-side can be extended from the bottom surface of the body to be spread in a radial shape; see also ¶¶ [0037] and [0039]-[0040], which disclose that the bag is formed of flexible materials and the sheets can be folded to the desired shape), 	wherein the bottom-side integrated part comprises first bonding lines at boundaries (sheets (32-35) are bonded at bonding lines; ¶¶ [0038] and [0040]) and is provided in a cross shape by extending the one or more side surface from the bottom surface (e.g., when central portions (38) of the sheets 32-35 are connected to the bottom-side and extending from the bottom surface of the body to be spread in a radial shape, and the portions (40,44) are folded or unfolded position (extended position) on the central portions (38) or unfolded position; see FIG. 2).  	West discloses wherein the bag is made of flexible resin film (West, at ¶¶ [0031] and [0033]), but does not explicitly disclose wherein the flexible resin film is transparent.  	Jiang discloses a bioreactor bag formed of flexible transparent resin film (¶ [0029]). 	In view of Jiang, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have substituted the material of the bag of West with the transparent material of Jiang, because such modification would have been the substitution of one known material for another. Further, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).   	West discloses the claimed bottom surface but does not disclose wherein the bottom surface is provided in a round shape. 	Gaugler discloses a disposable bioreactor bag (e.g., FIG. 1C) formed of flexible sheets sealed along their edges and comprising a rounded bottom to facilitate mixing and aeration by eliminating dead zones in corners (col. 2, ll. 49-57; col. 4, ll. 36-37). 	In view of Gaugler, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the shape of the bottom surface of the disposable bioreactor bag of West to have a round shape for the purpose of facilitate mixing and aeration by eliminating dead zones in corners, as suggested by Gaugler (col. 2, ll. 49-57; col. 4, ll. 36-37).	West discloses wherein bag includes a top surface defined by a top end wall 26 of the bag (West, at FIG. 1; ¶ [0039]), but does not disclose wherein the top surface is fusion bonded to the one or more side surfaces of the bottom-side integrated part. However, West further discloses wherein the edges of the panels of the bag are sealed together using methods known in the art (e.g., heat, RF energies, sonic energies and adhesives; see ¶ [0040]). 	Prabhakarpandian discloses a cell culture device formed of a bottom wall and side walls integrated to the bottom wall, and a top wall coupled to the top ends of the side walls (¶ [0074]). 	 	In view of Prabhakarpandian, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have the bag of West such that the side walls are integral to the bottom wall, and the top wall is coupled to the top ends of the side walls, as disclosed by Prabhakarpandian (¶ [0074]). One of ordinary skill in the art would have been motivated to have made said modification because West discloses that the shape, configuration of the bag, and the number of the panels used to form the bag can be altered (West, at ¶¶ [0040]-[0043]). 
Regarding claim 3, modified West further discloses wherein the top surface has a rectangular shape (FIGS. 1 and 2 of West) corresponding to the side surfaces of the bottom-side integrated part (Prabhakarpandian discloses wherein top surface is coupled to the top ends of the sidewalls (¶ [0074]), and the West discloses wherein the edges of the panels are sealed, e.g., by heat; ¶ [0040]). Thus, heat sealed panels of modified West would comprise second fusion bonding lines at boundaries (between top surface and top ends of the side walls.
Regarding claim 4, modified West further discloses wherein each of the one or more tubing lines comprises: 	a tube penetrating through the body (West, at FIG. 3: dip tube 74); and 	a flange protruding in an outer circumferential direction of the tube to fix the tube to the body (West, at FIG. 3: flange 88; ¶ [0046]).  	Furthermore, it should be noted that the limitation “fusion bonded to an internal surface of the body” in claim 4 is a “product-by-process" claim, and the process step recited does not imply any structural difference between the structure of the claim and that of the reference. See also MPEP 2113.
Regarding claim 5, modified West further discloses wherein the one or more tubing lines comprise one or more of a temperature sensor line, a sampling line, a feeding line, a gas-in line, a gas-out line, an air line, a base line, and a combination thereof (FIGS.1 and 2: fil port 50; see West, at ¶ [0044]).
Regarding claim 6, modified West further discloses wherein the one or more tubing lines are sealed with fasteners (cap) that is capable of preventing external air from entering while air is filled in the body (West, at ¶ [0044]).
Regarding claim 7, modified West further discloses wherein the one or more  tubing lines extend along the one or more side surfaces of the body to the bottom surface (see, West, FIG. 1; ¶ [0046]), and capable of minimizing bubbles formed when a gas or a liquid is supplied from outside to the medium.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over West in view of Jiang, Gaugler and Prabhakarpandian, as applied to claim 1 above, and further in view of Galliher et al. (previously cited, US 2009/0035856) (hereinafter “Galliher”).
Regarding claim 8, modified West discloses the disposable cell culture bag according to claim 1. 	Modified West does not explicitly disclose wherein a patch for measuring an acid level and a patch for measuring an oxygen saturation level are provided in the body. However, modified West discloses wherein cell culture is provided in the body (West, at ¶ [0030]). 	Galliher discloses a system for culturing cells comprising at least one disposable container provided with cell culture (abstract). Galliher further discloses a patch for measuring an acid level and a patch for measuring an oxygen saturation level provided in the disposable container (Galliher, at ¶ [0104]). 	In view of Galliher, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have employed the patches of Galliher for measuring the acid level and oxygen saturation level of cell culture within the bag of modified West, for the purpose of maintaining the cell culture at an optimum culturing condition. 
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over West in view of Jiang, Gaugler and Prabhakarpandian, as applied to claim 1 above, and further in view of Charter Medical Product Catalog (previously cited; hereinafter “Charter”).
Regarding claim 9, modified West discloses the disposable cell culture bag according to claim 1. 	Modified West does not explicitly disclose wherein fusion bonded wings are provided on an outside of the body.  	Charter discloses a disposable bag having bonded wings on an outside of the body (see page 1).  	In view of Charter, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the sealing of the sheets to one another of the cell culture bag of West to comprise wings as disclosed by Charter. One of ordinary skill in the art would have made said modification since such modification would have a matter of an engineering design choice which would have been obvious to one of ordinary skill in the art.  
Response to Arguments
In response to the Applicant’s argument on pages 5 to 4 (Remarks dated July 5, 2022), Applicant’s argument is noted but it is not persuasive. Modifying the bottom surface of the bag of West would merely require changing the shape of the sections seamed together forming the bottom surface of the bag. The combination modifies the bottom surface of the bag of West to have a round shape instead of somewhat flat shape. Gaugler is relied upon for disclosing a bioreactor bag formed of flexible sheets sealed along their edges and having a bottom surface that is round in shape. Figures 1A to 1F of Gaugler illustrate the bottom surface of the bioreactor bag to have various shapes including a round shaped bottom surface. Gaugler further discloses that the bioreactor bag can be constructed with welded seams. Thus, as disclosed by Gaugler, the bioreactor bag can be constructed to have a bottom surface of various shapes without a requirement of substantial reconstruction or redesign, and the same process can be employed in West.  	As to the Applicant’s argument that modifying the shape of the bottom surface of the bag of West with round shape would require change of the structure and installation method of the dip tube, in response, Applicant’s argument is not persuasive. It is not clear from the Applicant’s argument why the structure and installation method of the dip tube would need to be changed. The overall structure and configuration of the bag of West is not changed, but merely the shape of the bottom surface of the bag is modified with a round shape as disclosed by Gaugler. Such modification would not necessarily require changing the structure and the installation method of dip tube in the bag of West. The dip tube of West would still function as intended whether the bag of West has a flat bottom or a round bottom. 
As such, it is respectfully submitted that modifying the shape of the bottom surface of the bag of West to have a round shape would not require a substantial reconstruction or redesign.
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIBAN M HASSAN whose telephone number is (571)270-7636.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIBAN M HASSAN/Primary Examiner, Art Unit 1799